Haney, J.
(dissenting). This is an appeal from an order restraining defendants, during the pendency of this action, from entering upon the inclosed premises of plaintiff, for the purpose of opening and working an alleged highway. Plaintiff had been in the quiet and peaceable possession of the premises for more than 20 years, when, without any reason, so far as the record shows, which had not existed all that time, defendants attempted to open a road through his fenced farm. He brought this action to ascertain his rights. The controversy involved the construction of several Conflicting statutes, and numerous important questions of law which are new and *567■unsettled in tbis state. Such being the situation, the trial court seems to have reached the conclusion that the public, having so long refrained from using the alleged highway, would suffer no serious injury if restrained from enforcing rights of a doubtful character pending the determination of the controversy upon its merits. This is the view any considerate and careful .trial court should have taken of the matter, and is the view which should be taken by this court. It leaves the parties in the position they have occupied for years, without injury to either, until the rights of both can be. determined in a proper and orderly manner. The order of the circuit court should be affirmed.